

116 HR 6478 IH: Public Transit Safety Program Improvement Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6478IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Brown of Maryland (for himself, Mr. Malinowski, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to modify the requirements of approval of an agency safety plan, and for other purposes.1.Short titleThis Act may be cited as the Public Transit Safety Program Improvement Act.2.Public transportation safety programSection 5329(d)(1)(A) of title 49, United States Code, is amended by inserting within such recipient’s fiscal budget and after approval by a safety and health committee of the recipient consisting of frontline employee representatives (selected by the labor organization representing the majority of the frontline workforce employed by the recipient) and an equal number of employer or State representatives after to the agency safety plan. 